            Case 1:12-cr-00489-RA Document 63 Filed 06/10/20 Page 1 of 1

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910

                                                                                              June 10, 2020
                                                                                                   via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: U.S. v. Leroux; 12-cr-489; 14-cr-75 (RA)

Dear Judge Abrams,

       We write in response to your Order requesting a resubmission of defendant’s letter
requesting redactions, and accompanying modified sentencing submission.

       We respectfully request that our deadline be extended until tomorrow, June 11, at noon.
We received notification via ECF at around 3:42 p.m. today and need more time to adequately
present our client’s requests and properly redact the accompanying sentencing submission.

        Thank you for your time and understanding.

                                                                                               Respectfully,

                                                                                 Jeffrey Chabrowe

                                                                                         Jeff Chabrowe, Esq.
                                                                             Counsel for Paul Calder Leroux
                                                                                           cell 917-529-3921
                                                                                 email jeff@chabrowe.com
